               Case 2:18-cr-00139-WBS Document 46 Filed 06/19/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:18-CR-139 WBS
11
                                    Plaintiff,             STIPULATION REGARDING USE OF
12                                                         VIDEOCONFERENCING DURING PLEA
                             v.                            HEARING; FINDINGS AND ORDER
13
     DAVID SAVAGE,                                         DATE: June 29, 2020
14                                                         TIME: 9:00 a.m.
                                   Defendant.              COURT: Hon. William B. Shubb
15

16
                                                  BACKGROUND
17
            On July 26, 2018, a grand jury indicted Defendant David Savage alleging Felon in Possession of
18
     Ammunition, in violation of 21 U.S.C. § 922(g)(1) (Count One), Possession with Intent to Distribute
19
     Methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count Two), Possession with Intent to
20
     Distribute Heroin, in violation of 21 U.S.C. § 841(a)(1) (Count Three), and Possession of a Firearm in
21
     Furtherance of a Drug Trafficking Offense, in violation of 18 U.S.C. § 924(c) (Count Four). ECF No.
22
     11. The parties are prepared to proceed with a plea hearing on June 29, 2020.
23
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
24
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
25
     District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)
26
     such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”
27
     and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that
28
     case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

      STIPULATION REGARDING HEARING                         1
30
                 Case 2:18-cr-00139-WBS Document 46 Filed 06/19/20 Page 2 of 5


 1 § 15002(b)(2).

 2          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 3 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 4 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 5 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 6 functioning of the federal courts generally.”

 7          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 8 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 9 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be
10 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

11 of the Judicial Conference and General Order 614 establish that plea and sentencing hearings cannot

12 take safely take place in person.

13            In order to authorize plea hearings by remote means, however, the CARES Act—as

14 implemented by General Order 614—also requires district courts in individual cases to “find, for

15 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

16 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

17 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

18 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

19 teleconference.

20          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

21 General Order 614 have been satisfied in this case. They request that the Court enter an order making

22 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

23 further set forth below, the parties agree that:

24          1)       The plea hearing in this case cannot be further delayed without serious harm to the

25 interest of justice, given the public health restrictions on physical contact and court closures existing in

26 the Eastern District of California;
27          2)       The defendant waives his physical presence at the hearing and consents to remote hearing

28 by videoconference and counsel joins in that waiver; and

       STIPULATION REGARDING HEARING                      2
30
                 Case 2:18-cr-00139-WBS Document 46 Filed 06/19/20 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than
10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

12 and no vaccine currently exists.

13          4.       These social distancing guidelines – which are essential to combatting the virus – are

14 generally not compatible with holding in-person court hearings.

15          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

16 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

17 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

18 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020.

20          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

21 in the Eastern District of California to the public. It further authorized assigned district court judges to

22 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

23 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

24 pandemic.

25          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

26 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low
27 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

28 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

       STIPULATION REGARDING HEARING                      3
30
                 Case 2:18-cr-00139-WBS Document 46 Filed 06/19/20 Page 4 of 5


 1 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 2 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 3 district judges; two of those positions are currently vacant and without nominations). The report further

 4 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 5 guidance regarding gatherings of individuals.

 6          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 7 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 8          9.       Given these facts, it is essential that Judges in this District resolve as many matters as

 9 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these
10 hearings now, this District will be in a better position to work through the backlog of criminal and civil

11 matters once in-person hearings resume.

12          10.      The plea hearing in this case accordingly cannot be further delayed without serious harm

13 to the interests of justice. The defendant has an interest in resolving the case by guilty plea and

14 proceeding to sentencing. Were this Court to delay the change of plea hearing until a time when the

15 proceeding may be held in person, it would harm the defendant’s interest in furthering his case toward

16 sentencing. In addition to the defendant, the public has an interest in a timely resolution of this case.

17 Further delay in this case would thus inflict serious harm to the interests of justice.

18          11.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

19 teleconference. Counsel joins in this consent.

20          IT IS SO STIPULATED.

21
     Dated: June 18, 2020                                      MCGREGOR W. SCOTT
22                                                             United States Attorney
23
                                                               /s/ QUINN HOCHHALTER
24                                                             QUINN HOCHHALTER
                                                               Assistant United States Attorney
25

26 Dated: June 18, 2020                                        /s/ Hannah Labaree
                                                               Hannah Labaree
27
                                                               Counsel for Defendant
28                                                             DAVID SAVAGE


       STIPULATION REGARDING HEARING                       4
30
                Case 2:18-cr-00139-WBS Document 46 Filed 06/19/20 Page 5 of 5


 1

 2                                          FINDINGS AND ORDER

 3         1.       The Court adopts the findings above.

 4         2.       Further, the Court specifically finds that:

 5                  a)     The plea hearing in this case cannot be further delayed without serious harm to

 6         the interest of justice;

 7                  b)     The defendant has waived his physical presence at the hearing and consents to

 8         remote hearing by videoconference; and

 9         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

10 of the CARES Act and General Order 614, the plea hearing in this case will be conducted by

11 videoconference.

12 IT IS SO FOUND AND ORDERED.

13 Dated: June 18, 2020

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING HEARING                       5
30
